Hill, J.
This case was here on a previous occasion. On the facts recited in that record this court held, reversing the judgment of the court below, that the ease was still in court. Jones v. Blackwelder, 143 Ga. 402 (85 S. E. 122). Subsequently the case was tried and resulted in a verdict for the plaintiff, who, being dissatisfied as to the amount 'awarded by the verdict, moved for a new trial, which was refused, and he excepted.
1. The first headnote requires no elaboration.
2, 3. The court charged the jury to “look to the evidence and see what Mr. Blackwolder held possession of, if anything; see whether he merely held possession of a house, of a barn, of a house and barn, or a number of acres of land, and, if a number of acres, how many acres, and see for how long he hold possession of the property, and what the rental value of it was for the time he did hold possession of [it] after the expiration of his contract; and whatever you find that rental value to be Mr. Jones is entitled to recover double that value at your hands.” Error is assigned on this charge; and it is insisted that inasmuch as Blaekwelder had rented the whole farm, and there was no issue as to possession (the answer of the tenant having been withdrawn), the possession would not be divisible, but the tenant would be chargeable with the whole, and that the court should have so instructed the jury. We think the portion of the charge excepted to was error requiring a new trial. It was calculated to lead the jury to believe that the plaintiff could only recover as double rent the rental value of that portion of the premises he testified he ivas in actual physical possession of which under the evidence was less than the whole. He should have charged them that the plaintiff was entitled to recover, under the statute, if the evidence authorized it, an amount double the rental value of the premises for the time they were held over by the tenant beyond his term. Stanley v. Stembridge, 140 Ga. 750 (79 S. E. 842). The plaintiff was not entitled to recover the “reason*240able rental value of all of said farm for the period of one year doubled,” as contended, but, if the evidence authorized it, he would be entitled to recover an amount double the rental value of the entire place rented, for the time the premises were held over by the tenant beyond his term. The entire premises rented by the tenant would be presumed to be in his possession as a tenant holding over; and the landlord could recover double the rental value for the whole during the period he was deprived of possession, in the absence of proof that a portion of the premises had been turned back to and received by the landlord, or that the latter had retaken possession of a part thereof.
There are other assignments of error on portions of the charge, but they revolve around the rulings above made, and on the next trial the charge can be adjusted to the decision here rendered.

Judgment reversed.


All the Justices concur.